DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 12/08/2020 claims 1-7, 9, 11-17, 21-22, and 25 are pending examination and claims 8, 10, 18-20, and 23-24 are canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11-17, 21, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Courtoy et al. (US 20140038153) in view of Sakai et al. (US 8564580).
In regards to claim 1, Courtoy discloses, “An artificial eye system comprising: a display unit for displaying an image of an eye thereon (para. 90 the display screens, 105 which are able to display the images of eyes); and a controller for controlling the display unit (para. 13 an electronic controller is connected to the visual displays to display and change the images of the eyes displayed), the controller for: [operating the display unit to display at least a portion of an actual image of the eye] (para. 90 the eye module, 100 will contain a pair of display screens, 105, para. 99 discusses displaying on the eye different elements of the eye, Fig. 8A-E the digital images of the eye), the actual image of the eye comprising a pupil and at least one of an iris and a sclera and the at least one of [an] at least two light cells being part of the pupil and the at least another one of the at least two light cells being part of the at least one of an iris and a sclera (para. 99-100 the display will present digital image of the eye, the images will present the sclera, 136, the pupil, 134, and the iris, para. 60 discusses the display displaying an image of the pupil, iris and sclera, it is inherent that the display will contain different pixels used to display the image, the pixels which are part of the display system are understood to be the light cells, the display contains a plurality of pixels which meets the limitation of having at least two light cells); determining a next image of the eye to be displayed on the display unit as a function of the detected light (para. 98 the light sensors on the sides of the eye, 98, which are able to detect different light intensity and then will communicate with the display to display a pupil getting smaller, the process of the light detector collecting the light intensity information and then relying it to the simulated eye to be displayed on the display unit, 105, further para. 99 the eye images will be displayed, 8A in response to the detectors); and operating the display unit to display at least a portion of the next image on the at least one of the at least two light cells (para. 98-99 the light sensors will collect the information about the surrounding light and display an image depending on the brightness detected, such as a smaller pupil if it is bright, an image of the eye can be displayed on both the right and left eye, see 8A-8E which shows the different eye displays, the display will have light cells acting as light emitters),” but fails to disclose, “the display unit comprising at least two light cells each adapted to selectively emit light and detect light; [a controller for]: operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an actual image of the eye on at least another one the at least two light cells.”  Sakai teaches, “the display unit comprising at least two light cells each adapted to selectively emit light and detect light (see col. 13 ln. 20-26 this describes the embodiment of Fig. 22, Fig. 22 shows the embodiment of one light cell, as stated in the passage the system contains the light detectors as integral parts of the display unit, further see col. 13 ln. 34-53 which discusses each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, further see col. 22 ln. 12-18 which discusses how based on the image certain light cells will emit light and others would work detecting light, Fig. 3A-C shows that each light cell is arranged in a matrix layout, col. 5 ln. 1-5 discuses the display is arranged in a matrix of cells, this is also shown in fig. 23A-C and 27A-C);” [and a controller for controlling the display unit] (Fig. 22, drawing label 6A SPRC is the signal processing circuit or the controller used to control the light cell, col. 13 ln. 9-17 the matrix display of the different light cells): operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an [image] on at least another one the at least two light cells (see col. 13 ln. 20-26 which discusses that the light detector elements are integral with each of the light cells for detecting ambient light, col. 13 ln. 34-54 each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, the light detector would detect the intensity of ambient light and adjust the display backlight, or light emitters, as necessary).”  Therefore, it would have been obvious to one having ordinary skill in the art the time of effective filing to have combined the light detector being an integral part of the display, as taught by Sakai, with the eye display mannequin of Courtoy, for the purpose of creating a training manikin that contains an alternate way to arrange the light cells to detect light and emit an image on a display, in order for the light detected to be more realistic to how an actual eye image is detected.
In regards to claim 2, Courtoy as modified by Sakai, teaches the system of claim 1. Courtoy further teaches, “wherein the controller is adapted to determine the next image of the (para. 15 the eye color can be displayed, para. 23 discussing how the patient simulating manikin can simulate different patient conditions, “the function of a patient profile” is understood to be an input of a patient condition, para. 24 the controller able to adjust the eye image based on information recorded, para. 60-61 discussing how the system can display patient trauma).”
In regards to claim 3, Courtoy discloses the above mentioned, but fails to disclose, “wherein the operating the display unit to display the at least the portion of the next image on the at least one of the at least two light cells comprises: concurrently operating the display unit to detect light through the other one of the at least two light cells.”  Sakai teaches, “wherein the operating the display unit to display the at least the portion of the next image on the at least one of the at least two light cells comprises: concurrently operating the display unit to detect light through the other one of the at least two light cells (see col. 13 ln. 20-26 which discusses that the light detector elements are integral with each of the light cells for detecting ambient light, col. 13 ln. 34-54 each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, the light detector would detect the intensity of ambient light and adjust the display backlight, or light emitters, as necessary)
In regards to claim 4, Courtoy discloses the above mentioned, but fails to disclose, “wherein a number of the at least light cells varies in time.”  Sakai teaches, “wherein a number of the at least light cells varies in time (Fig. 40 showing a graph of the display elements turning on and off at different times, col. 4 ln. 57-58 Fig. 40 and the changes in the display according to time, col. 23 ln. 20-36 the system will change the rate of displaying information and have it at different times).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the displaying the cells at a different time, as taught by Sakai, with the system of Courtoy, for the purpose of creating a training device that is able to selectively control the times the light cells will display images.
In regards to claim 5, Courtoy discloses the above mentioned, but fails to disclose, “wherein the controller is adapted to select each of the light cells to selectively emit or detect light at least partially as a function of previous image of the eye displayed on the display unit.”  Sakai teaches, “wherein the controller is adapted to select each of the light cells to selectively emit or detect light (Fig. 22, drawing label 6A SPRC is the signal processing circuit or the controller used to control the light cell, col. 13 ln. 9-17 the matrix display of the different light cells) at least partially as a function of previous [image] displayed on the display unit (see col. 13 ln. 20-26 this describes the embodiment of Fig. 22, Fig. 22 shows the embodiment of one light cell, as stated in the passage the system contains the light detectors as integral parts of the display unit, further see col. 13 ln. 34-53 which discusses each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, further see col. 22 ln. 12-18 which discusses how based on the image certain light cells will emit light and others would work detecting light, Fig. 3A-C shows that each light cell is arranged in a matrix layout, col. 5 ln. 1-5 discuses the display is arranged in a matrix of cells, this is also shown in fig. 23A-C and 27A-C).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the controller to select the different light cells, as taught by Sakai, with the simulated eye of Courtoy, for the purpose of creating a training system that is able to display a particular image based on the light that is detected.
In regards to claim 6, Courtoy as modified by Sakai, teaches the system of claim 1.  Courtoy further teaches, “wherein the controller is adapted to determine the next image of the eye to be displayed as a function of one of an intensity of the detected light (para. 98 the displayed image of the eye will be adjusted based on the intensity of light detected).”  
In regards to claim 7 Courtoy as modified by Sakai, teaches the system of claim 6. Courtoy further teaches, “wherein the intensity comprises one of: an average intensity, and a pattern of detected light indicating a measured intensity; and a position in the display unit for the at least one of the light cells; and wherein the intensity variation comprises one of an average intensity variation and a variation of the pattern of detected light (para. 64 the system is able to identify the intensity of the ambient light, this would be seen as the original intensity of the ambient light or “the intensity comprises one of an average intensity”, para. 98 then discusses once intensity of ambient light information is obtained by the sensors 53 the system records and adjust the system based on the ambient light, then the system can sense a strong light intensity such as a flash light being shined into “the eyes”, this strength of light intensity would be “the intensity variation comprises one of a peak intensity variation”, since the eyes will then adjust based on the change of the high intensity detected)
In regards to claim 9, Courtoy as modified by Sakai, teaches the system of claim 1. Courtoy further teaches, “wherein the controller is adapted to determine at least one characteristic for at least one element to be contained in the next image of the eye to be displayed as a function of the detected light (para. 98 the displayed image of the eye will be adjusted based on the intensity of light detected).”
In regards to claim 11, Courtoy discloses, “A method for displaying an image of an eye on a display unit (para. 90 the display screens, 105 which are able to display the images of eyes), the method comprising: [operating the display unit to display at least a portion of an actual image of the eye] (para. 90 the eye module, 100 will contain a pair of display screens, 105, para. 99 discusses displaying on the eye different elements of the eye, Fig. 8A-E the digital images of the eye), the actual image of the eye comprising a pupil and at least one of an iris and a sclera and the at least one of [an] at least two light cells being part of the pupil and the at least another one of the at least two light cells being part of the at least one of an iris and a sclera (para. 99-100 the display will present digital image of the eye, the images will present the sclera, 136, the pupil, 134, and the iris, para. 60 discusses the display displaying an image of the pupil, iris and sclera, it is inherent that the display will contain different pixels used to display the image, the pixels which are part of the display system are understood to be the light cells, the display contains a plurality of pixels which meets the limitation of having at least two light cells); determining a next image of the eye to be displayed on the display unit as a function of the detected light (para. 98 the light sensors on the sides of the eye, 98, which are able to detect different light intensity and then will communicate with the display to display a pupil getting smaller, the process of the light detector collecting the light intensity information and then relying it to the simulated eye to be displayed on the display unit, 105, para. 99 discussing how the eye images will be displayed, 8A in response to the detectors); and operating the display unit to display at least a portion of the next image on the at least one of the at least two light cells (para. 98-99 which discusses how the light sensors will collect the information about the surrounding light and display an image depending on the brightness detected, such as a smaller pupil if it is bright, see Fig. 8A-8E which shows the different eye displays, the display will have light cells acting as light emitters),” but fails to disclose, “the display unit comprising at least two light cells each adapted to selectively emit light and light,” and “operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an actual image of the eye on another one the at least two light cells.”  Sakai teaches, “the display unit comprising at least two light cells each adapted to selectively emit light and light (see col. 13 ln. 20-26 this describes the embodiment of Fig. 22, Fig. 22 shows the embodiment of one light cell, as stated in the passage the system contains the light detectors as integral parts of the display unit, further see col. 13 ln. 34-53 which discusses each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, further see col. 22 ln. 12-18 which discusses how based on the image certain light cells will emit light and others would work detecting light, Fig. 3A-C shows that each light cell is arranged in a matrix layout, col. 5 ln. 1-5 the display is arranged in a matrix of cells, this is also shown in fig. 23A-C and 27A-C),” and “operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an actual [image] on another one the at least two light cells (see col. 13 ln. 20-26 which discusses that the light detector elements are integral with each of the light cells for detecting ambient light, col. 13 ln. 34-54 each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, the light detector would detect the intensity of ambient light and adjust the display backlight, or light emitters, as necessary).” Therefore, it would have been obvious to one having ordinary skill in the art the time of effective filing to have combined the light detector being an integral part of the display, as taught by Sakai, with the simulated eye of Courtoy, for the purpose of creating a training method that contains an alternate way to detect light and emit an image on a display, in order for the light detected to be more realistic to how an actual eye image is detected.
In regards to claim 12, Courtoy as modified by Sakai, teaches the method of claim 11. Courtoy further teaches, “wherein said determining the image of the eye to be displayed is further performed as a function of a patient profile, the patient profile comprising at least one of an eye color and a medical condition (para. 15 the eye color can be displayed, para. 23 the patient simulating manikin can simulate different patient conditions, para. 24 the controller able to adjust the eye image based on information recorded, para. 60-61 the system can display patient trauma).”
In regards to claim 13, Courtoy discloses the above mentioned, but fails to disclose, “wherein the operating the display unit to display the at least the portion of the next image on the at least one of the at least two light cells comprises: concurrently operating the display unit to detect light through the other one of the at least two light cells.”  Sakai teaches, “wherein the operating the display unit to display the at least the portion of the next image on the at least one of the at least two light cells comprises: concurrently operating the display unit to detect light through the other one of the at least two light cells (see col. 13 ln. 20-26 which discusses that the light detector elements are integral with each of the light cells for detecting ambient light, col. 13 ln. 34-54 each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, the light detector would detect the intensity of ambient light and adjust the display backlight, or light emitters, as necessary).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the switch controlling which light cells are active, as taught by Sakai, with the simulated eye display method of Courtoy, for the purpose of creating a training method that is able to use a display and collect light more realistically to how an actual eye detects light.
In regards to claim 14, Courtoy discloses the above mentioned, but fails to disclose, “wherein a number of the at least light cells varies in time.”  Sakai teaches, “wherein a number of the at least light cells varies in time (Fig. 40 showing a graph of the display elements turning on and off at different times, col. 4 ln. 57-58 Fig. 40 and the changes in the display according to time, col. 23 ln. 20-36 the system will change the rate of displaying information and have it at different times).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the displaying the cells at a different time, as taught by Sakai, with the method of Courtoy, for the purpose of creating a training method that is able to selectively control the times the light cells will display images.
In regards to claim 15, Courtoy as modified by Sakai, teaches the method of claim 13. Courtoy further teaches, “wherein said selecting the at least one of the light cells is performed at least partially as a function of a previous image of the eye being previously displayed on the display unit (para. 90 the display screens, 105 which are able to display the images of eyes).” 
In regards to claim 16, Courtoy as modified by Sakai, teaches the method of claim 13. Courtoy further teaches, “wherein said determining the next image of the eye to be displayed is (para. 98 the displayed image of the eye will be adjusted based on the intensity of light detected).”
In regards to claim 17, Courtoy as modified by Sakai, teaches the method of claim 16. Courtoy further teaches, “wherein the intensity comprises one of: an average intensity, and a pattern of detected light indicating a measured intensity; and a position in the display unit for the at least one of the light cells; and wherein the intensity variation comprises one of an average intensity variation and a variation of the pattern of detected light (para. 64 the system is able to identify the intensity of the ambient light, this would be seen as the original intensity of the ambient light or “the intensity comprises one of an average intensity”, para. 98 then discusses once intensity of ambient light information is obtained by the sensors 53 the system records and adjust the system based on the ambient light, then the system can sense a strong light intensity such as a flash light being shined into “the eyes”, this strength of light intensity would be “the intensity variation comprises one of a peak intensity variation”, since the eyes will then adjust based on the change of the high intensity detected).”
In regards to claim 21, Courtoy discloses, “A patient simulator comprising: at least a head (Fig. 3A, drawing label 8 and also drawing label 14 in Fig.7 the head of the manikin); and an artificial eye system being embedded into the head (para. 90 the eye modules, 100, being displays that are a removable component of the head and can be placed inside the head of the manikin, 14) and comprising: a display unit for displaying an image of an eye thereon para. 90 the display screens, 105 which are able to display the images of eyes), and a controller for controlling the display unit (para. 13 an electronic controller is connected to the visual displays to display and change the images of the eyes displayed), the controller for: [operating the display unit to display at least a portion of an actual image of the eye] (para. 90 the eye module, 100 will contain a pair of display screens, 105, para. 99 discusses displaying on the eye different elements of the eye, Fig. 8A-E the digital images of the eye), the actual image of the eye comprising a pupil and at least one of an iris and a sclera and the at least one of [an] at least two light cells being part of the pupil and the at least another one of the at least two light cells being part of the at least one of an iris and a sclera (para. 99-100 the display will present digital image of the eye, the images will present the sclera, 136, the pupil, 134, and the iris, para. 60 discusses the display displaying an image of the pupil, iris and sclera, it is inherent that the display will contain different pixels used to display the image, the pixels which are part of the display system are understood to be the light cells, the display contains a plurality of pixels which meets the limitation of having at least two light cells); determining a next image of the eye to be displayed on the display unit as a function of the detected light (para. 98 the light sensors on the sides of the eye, 98, which are able to detect different light intensity and then will communicate with the display to display a pupil getting smaller, the process of the light detector collecting the light intensity information and then relying it to the simulated eye to be displayed on the display unit, 105, further para. 99 the eye images will be displayed, 8A in response to the detectors); and operating the display unit to display at least a portion of the next image on the at least one of the at least two light cells(para. 98-99 the light sensors will collect the information about the surrounding light and display an image depending on the brightness detected, such as a smaller pupil if it is bright, an image of the eye can be displayed on both the right and left eye, see 8A-8E which shows the different eye displays, the display will have light cells acting as light emitters),” but fails to disclose, “the (see col. 13 ln. 20-26 this describes the embodiment of Fig. 22, Fig. 22 shows the embodiment of one light cell, as stated in the passage the system contains the light detectors as integral parts of the display unit, further see col. 13 ln. 34-53 which discusses each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, further see col. 22 ln. 12-18 which discusses how based on the image certain light cells will emit light and others would work detecting light, Fig. 3A-C shows that each light cell is arranged in a matrix layout, col. 5 ln. 1-5 discuses the display is arranged in a matrix of cells, this is also shown in fig. 23A-C and 27A-C);” [and a controller for controlling the display unit] (Fig. 22, drawing label 6A SPRC is the signal processing circuit or the controller used to control the light cell, col. 13 ln. 9-17 the matrix display of the different light cells): operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an [image] on at least another one the at least two light cells (see col. 13 ln. 20-26 which discusses that the light detector elements are integral with each of the light cells for detecting ambient light, col. 13 ln. 34-54 each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, the light detector would detect the intensity of ambient light and adjust the display backlight, or light emitters, as necessary).”  Therefore, it would have been obvious to one having ordinary skill in the art the 
In regards to claim 22, Courtoy as modified by Sakai, teaches the system of claim 21. Courtoy further teaches, “further comprising at least one of a torso (drawing label 12), at least one arm (drawing label 16), at least one hand (drawing label 17), at least one leg (drawing label 18), and at least one foot (drawing label 19) (para. 84 figure 1A the manikin and its parts).”
In regards to claim 25, Courtoy discloses, “A non-transitory computer program product for displaying an image of an eye on a display unit (para. 90 discussing the display screens, 105 which are able to display the images of eyes), the non-transitory computer program product comprising a computer readable memory storing computer executable instructions thereon that when executed by a computer perform (para. 30-31, and 36 the memory that stores the different images of the eyes and is connected to the controller, para. 95 discussing how the memory will store video and images as well as instructions for the controller to display different images): [operating the display unit to display at least a portion of an actual image of the eye] (para. 90 the eye module, 100 will contain a pair of display screens, 105, para. 99 discusses displaying on the eye different elements of the eye, Fig. 8A-E the digital images of the eye), the actual image of the eye comprising a pupil and at least one of an iris and a sclera and the at least one of [an] at least two light cells being part of the pupil and the at least another one of the at least two light cells being part of the at least one of an iris and a sclera (para. 99-100 the display will present digital image of the eye, the images will present the sclera, 136, the pupil, 134, and the iris, para. 60 discusses the display displaying an image of the pupil, iris and sclera, it is inherent that the display will contain different pixels used to display the image, the pixels which are part of the display system are understood to be the light cells, the display contains a plurality of pixels which meets the limitation of having at least two light cells); determining a next image of the eye to be displayed on the display unit as a function of the detected light (para. 98 the light sensors on the sides of the eye, 98, which are able to detect different light intensity and then will communicate with the display to display a pupil getting smaller, the process of the light detector collecting the light intensity information and then relying it to the simulated eye to be displayed on the display unit, 105, para. 99 the eye images will be displayed, 8A in response to the detectors); and operating the display unit to display at least a portion of the next image on the at least one of the at least two light cells (para. 98-99 which discusses how the light sensors will collect the information about the surrounding light and display an image depending on the brightness detected, such as a smaller pupil if it is bright, see Fig. 8A-8E which shows the different eye displays, the display will have light cells acting as light emitters),” but fails to disclose, “the display unit comprising at least two light cells each adapted to selectively emit and detect light, operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an actual image of the eye on another one of the at least two light cells.” Sakai teaches, “the display unit comprising at least two light cells each adapted to selectively emit light and detect light (see col. 13 ln. 20-26 this describes the embodiment of Fig. 22, Fig. 22 shows the embodiment of one light cell, as stated in the passage the system contains the light detectors as integral parts of the display unit, further see col. 13 ln. 34-53 which discusses each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, further see col. 22 ln. 12-18 which discusses how based on the image certain light cells will emit light and others would work detecting light, Fig. 3A-C shows that each light cell is arranged in a matrix layout, col. 5 ln. 1-5 discuses the display is arranged in a matrix of cells, this is also shown in fig. 23A-C and 27A-C); operating the display unit to concurrently detect light through at least one of the at least two light cells and display at least a portion of an [image] on at least another one the at least two light cells (see col. 13 ln. 20-26 which discusses that the light detector elements are integral with each of the light cells for detecting ambient light, col. 13 ln. 34-54 each cell of the display device containing a backlight, 25, which would be the light emitter in this case, and the light detector 3A integrated into the cell, the light detector would detect the intensity of ambient light and adjust the display backlight, or light emitters, as necessary).” Therefore, it would have been obvious to one having ordinary skill in the art the time of effective filing to have combined the light detector being an integral part of the display, as taught by Sakai, with the simulated eye of Courtoy, for the purpose of creating a training manikin that contains an alternate way to arrange the light cells to detect light and emit an image on a display, in order for the light detected to be more realistic to how an actual eye image is detected.
Response to Arguments
Applicant’s arguments, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of the non-final has been withdrawn. 
Applicant's arguments in regards to the 103 rejection have been fully considered but they are not persuasive.  The Applicant first argues that while Courtoy teaches displaying an image of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715